022DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed Remarks on 2/9/2022 have been received and entered.
Claims 2-5, 7-33, 35-65 (note, the cancelled claim “66” should be “65”), 67-70 and 72-85 have been cancelled.
New claims 86-89 are added.
Claims 1, 6, 34, 66, 71 and 86-89 are pending and under examination. 
The rejection on Claims 1, 6, 32-34, 66 and 71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to amendment. 
The rejection on Claim(s) 1, 6, 32, 66 and 77 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Eggink (US 20150299252; IDS reference) is withdrawn because Eggink only teaches use of the ratio of Nk cells/or CD8 cytotoxic T cells compared to monocyte as a guidance for treatment on rheumatoid arthritis patients. Eggink does not disclose or suggest anti-TNF treatment on RA. 
Accordingly, the rejection on Claim 1, 6, 32-34 and 71 under 35 U.S.C. 103 as being unpatentable over Eggink in view of Rossol (Arthritis & Rheumatism 2012 64:671-677; IDS reference) and Catrina (Arthritis & Rheumatism 2005  52:61-72) is also withdraw.
In view of the amendment, claims 1, 6, 66, 71 and 86-89 are rejected under 35 USC 101 (the previous 35 USC 101 judicial exception is maintained). 
Office would not review law of nature and analysis of steps for judicial exception here (See previous office action). It is noted that applicants have incorporated “treatment”, i.e. anti-TNF therapeutic or alternative treatment drugs on rheumatoid arthritis.  Under Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81).  

The choice of treatment is based on the value of the neutrophil to lymphocyte log ratio. The cutting value is set on 1.3. Two choices are given, namely use of anti-TNF therapeutic when the ratio is greater than 1.3 and use drug other than anti-TNF therapeutic when the ratio is below 1.3. However, examiner has brought to applicants’ attention on the scenario what if the value is exactly on 1.3 ?  Under broadest reasonable interpretation (BRI), this scenario can be construed as no action is taken. Therefore the judicial exception can still be applied since merely applying a law of nature, i.e. measuring natural neutrophil and lymphocyte with mental process of comparison.

A telephonic call was made to Ms. Meiklejohn on 4/27/2022 concerning this matter. Nevertheless up to this date, no response has been received. 

Allowable Subject Matter

10.	The following is an examiner’s statement of reasons for allowance: the instant claims 1, 6, 34, 66, 71 and 86-89 are free of prior art. Both Mercan et al. (J. Clin. Lab. Anal.  2016 30: 597-601) and Uslu et al. (Intl. J. Rheumatic Disease  2015  18:731-735) have taught using neutrophil-lymphocyte (NLR) as a biomarker for diagnosis of rheumatoid arthritis (See Abstracts in both Mercan and Uslu). However both references do not use log ratio (rather both use natural number without any mathematical manipulation)(see Abstract and Results). Moreover, if one takes the ratio number (NLER) from both references into log calculation, the threshold number is about 0.33-0.43 comparing to the 1.3 of instant value. Furthermore, both references have not taught or disclosed the effectiveness (or alternative) treatment on rheumatoid arthritis based on the NLR, e.g. diseases-modified anti-rheumatatic drugs (DMARDs) or anti-TNF therapy. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Conclusion 

11. 	Claim 34 is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        /27/2